EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Mark L. Weber on 1/19/2022 and 2/24/2022.

The application has been amended as follows: 

In claim 1, line 6, delete “is adhere” and insert --adheres--.

In claim 1, line 18, delete “isotopically” and insert --isotropically--.

In claim 1, line 19, delete the first instance of “communication”, insert --distribution--.
In claim 1, line 19, delete the second instance of “communication”, insert --distribution--.

In claim 3, line 1, after “claim”, delete “2”, insert --1--.

In claim 7, line 1, after “claim”, delete “6”, insert --4--.

In claim 8, lines 2-3, delete “generally planar areas”, insert --a generally planar area--


In claim 11, line 7, delete “is adhere” and insert --adheres--

In claim 11, line 18, delete “isotopically” and insert --isotropically--.

In claim 11, line 19, delete the first instance of “communication”, insert --distribution--.
In claim 11, line 19, delete the second instance of “communication”, insert --distribution--.

In claim 17, line 1, after “claim”, delete “1614”, insert --14--

In claim 18, lines 2-3, delete “generally planar areas”, insert --a generally planar area--
In claim 18, line 3, before “suitable label placement position”, insert --the--

In claim 21, line 9, delete the first instance of “communication”, insert --distribution--.
In claim 21, line 9, delete the second instance of “communication”, insert --distribution--.

Cancel claim 22.

In claim 25, line 1, after “claim”, delete “24”, insert --21--.
In claim 26, line 1, after “claim”, delete “23”, insert --25--.



In claim 29, line 1, after “claim”, delete “23”, insert --21--.

In claim 33, line 2, before “suction force”, insert --a--.
In claim 33, line 3, before “blowing force”, insert --a--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 was filed after the mailing date of the non-final rejection on 9/30/2021 and before the mailing date of the notice of allowance on 2/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 12/30/2021 have overcome the prior art of record.  The references in the IDS filed 2/3/2022 have been considered.

Similarly, with respect to claim 11 and dependent claims 13, 14, 17, 18, 19 and 20, the prior art of record does not disclose the additional limitations of “a malleable and flexible air-tight wall surrounding the object manipulation surface and covering the fluid distribution medium whilst exposing the object manipulation surface” and “while the air-tight wall is held in place to prevent from any air leakage between the spongy fluid distribution medium and the surface of the object” in combination with the other limitations of claim 11.
Similarly, with respect to claim 21 and dependent claims 25-27, 29-31 and 33-34, the prior art of record does not disclose the additional limitations of “a malleable and flexible air-tight wall surrounding the object manipulation surface and covering the fluid distribution medium whilst exposing the object manipulation surface” and “while the air-tight wall is held in place to prevent from any air leakage between the spongy fluid distribution medium and the surface of the object” in combination with the other limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK